DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 are pending.
	Claims 1-8 have been examined on their merits.

Information Disclosure Statement
	The Information Disclosure Statement received on 06/21/2022 has been received and considered.

Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 recites in part, “cells as individual”.  Typically, in American English, the word “per” is used when referring to a thing (in this case cells) divided by a unit or measure (in this case the number of individuals). It is noted that claim 8, structures this sentence properly. Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dezawa et al. (US 20120244129 A1, 2012, on IDS 06/21/2022, hereafter “Dezawa”) in view of Soler et al. (The Knee, 2016, hereafter “Soler”) and Yoshida et al. (US 20150196600 A1, 2015, hereafter “Yoshida”).
In regards to claim 1, Dezawa teaches that SSEA-3 positive pluripotent stem cells can be isolated from the body of a human (claim 1). Dezawa teaches that these cells are CD105 positive (claim 2), have low or absent telomerase activity (claim 6), are capable of differentiating into any of the three germ layers (claim 7), do not exhibit tumorigenic proliferation (and thus no not exhibit neoplastic proliferation) (claim 8), and have self-renewal capability (claim 9). Dezawa also teaches that these cells can be isolated from body mesenchymal tissue (paragraph [0015]). Additionally, Dezawa teaches that the cells can be administered to damaged tissues (paragraphs [0055-0057]; Figures 16-1 to 16-3). Furthermore, Dezawa teaches that the cells can be used for treatment in vivo and that the cells can differentiate into osteoblasts and chondrocytes (paragraph [0164]). Therefore, since Dezawa teaches that the cells can be administered to damaged tissue, can be used for treatment, and can differentiate into oetochondral cell-types, Dezawa teaches that the cells can accumulate at sites of damage to treat or repair osteochondral damage.
Dezawa are silent with regard to the number of cells that are administered per individual.
However, Soler teaches that cellular therapies have shown encouraging results for the treatment of osteoarthritis (osteochondral degenerative conditions) (Abstract, p647). Soler teaches more specifically that, to test the feasibility, safety, and efficacy of ex vivo expanded mesenchymal stromal cells (MSCS) to treat knee osteoarthritis, patients were treated with a single dose intra-articular infusion of 40.9 x 106 ± 0.4 x 106 MSCs (Abstract, p647), which lies within the range of 1 x 103 cells to 2 x 107 cells per individual. Furthermore, Soler teaches that the infusion was safe, well-tolerated, associated with long-lasting amelioration of pain, improvement with quality of life, and led to signs of cartilage repair (Abstract, p647).
While Soler does not teach SSEA-positive cells specifically, as taught by Dezawa above, SSEA-positive cells derive from mesenchymal tissue (paragraph [0015]) and in particular from bone marrow stromal cells (MSCs) (paragraph [0014]). Therefore, the cells as taught by Soler are of a similar type. 
Furthermore, Yoshida teaches that SSEA-3 positive cells, identical to those in claim 1, can be used to induce myocardial repair by administration of a therapeutically effective amount of 1 x 103 cells to 1 x 106 cells per individual (claim 12), which also lies within the range of 1 x 103 cells to 2 x 107 cells per individual as in claim 1, and overlaps with the range of 40.9 x 106 ± 0.4 x 106 MSCs, as taught by Soler.
In regards to overlapping ranges, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
A person of ordinary skill in the arts would be motivated to modify the method of Dezawa, and administer 1 x 103 cells to 2 x 107 cells per individual, because Soler teaches that cells of a similar type to SSEA positive cells are effective and safe for treating osteochondral defects at that concentration. Furthermore, because Yoshida teaches that SSEA positive cells also within that range (and with a range that overlaps with Soler) can be administered to damaged tissues, it could be done with predictable results and a reasonable expectation of success. The fact that Dezawa is silent to the cell concentration administered in their method suggests that those cell concentrations known in the art of cell therapy were expected to be optimized and used.
In regards to claim 2, Dezawa teaches that the cells can be enriched by external stress stimulation (paragraph [0115]). While Dezawa uses the term “enriched” instead of “concentrated”, Dezawa states that after stress is placed on cells, they are centrifuged to separate living from dead cells (paragraphs [0118 – 0119]. Providing context to what is meant in claim 2 as to how cells are concentrated by external stress, the Specification of the instant application states that cells are concentrated by applying an external stress treatment, causing the cells other than external-stress resistant cells to die and recovering those cells (paragraph [0027]). Therefore, since Dezawa is describing applying an external stress on cellular population, and recovering the living cells, it is understood that Dezawa is also “concentrating” these cells.
In regards to claim 3, Dezawa teaches that the SSEA-3 positive pluripotent stem cells are CD117-negative and CD146-negative (claim 3).
In regards to claim 4, Dezawa teaches that the SSEA-3 positive pluripotent stem cells are CD117-negative, CD146-negative, NG2- negative, CD34-negative, vWF-negative and CD271-negative (claim 4).
In regards to claim 5, Dezawa teaches that the SSEA-3 positive pluripotent stem cells are CD34-negative, CD117-negative, CD146- negative, CD271-negative, NG2-negative, vWF-negative, Sox10-negative, Snail-negative, Slug-negative, Tyrpl-negative and Dct-negative (claim 5).
In regards to claims 6-7, as above, Dezawa also teaches that the cells can be administered to damaged tissues (paragraphs [0055-0057] and [0164]). Dezawa also teaches that the cells can be used for treatment in vivo and that the cells can differentiate into osteoblasts and chondrocytes (paragraph [0164]). Therefore, since Dezawa teaches that the cells can be administered to damaged tissue, Dezawa teaches that the cells can accumulate at sites of damage. Furthermore, because Dezawa teaches that these cells can differentiate into osteochondral cells for treatment, it is understood that they can accumulate at sites of osteochondral damage as well.
In regards to claim 8, Dezawa does not explicitly teach that the cells can be administered at 1.6 to 2.5 x 105 cells per individual based on body weight.
However, as above, Soler teaches that cellular therapies have shown encouraging results for the treatment of osteoarthritis (osteochondral degenerative conditions) (Abstract, p647). Soler teaches more specifically that, to test the feasibility, safety, and efficacy of ex vivo expanded mesenchymal stromal cells (MSCS) to treat knee osteoarthritis, patients were treated with a single dose intra-articular infusion of 40.9 x 106 ± 0.4 x 106 MSCs (Abstract, p647), which is more than but close to the range of 1.6 to 2.5 x 105 cells per individual. Also, as above, Soler teaches that the infusion was safe, well-tolerated, associated with long-lasting amelioration of pain, improvement with quality of life, and led to signs of cartilage repair (Abstract, p647).
However, Soler also does not explicitly teach that the concentration of administered cells was based on body weight.
Also, as above, While Soler does not teach SSEA-positive cells specifically, as taught by Dezawa above, SSEA-positive cells derive from mesenchymal tissue (paragraph [0015]) and in particular from bone marrow stromal cells (MSCs) (paragraph [0014]). Therefore, the cells as taught by Soler are of a similar type. 
Furthermore, as above, Yoshida teaches that SSEA-3 positive cells, identical to those in claim 1, can be used to induce myocardial repair by administration of a therapeutically effective amount of 1 x 103 cells to 1 x 106 cells per individual (claim 12), which also overlaps both with the range of 1.6 to 2.5 x 105 cells per individual as in claim 8, and the range of 40.9 x 106 ± 0.4 x 106 MSCs, as taught by Soler.
In regards to overlapping ranges, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
In regards to ranges that are close, MPEP 2144.05(I) states, “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.
Furthermore, Yoshida teaches that the number of SSEA positive cells (termed “muse cells”, as known in the art) can be suitably adjusted in consideration of the gender, age, and body weight of the subject, disease state and state in which the cells are used so as to obtain the desired effect (paragraph [0070]). In particular, Yoshida teaches that superior effects can be expected to be obtained by administering 1.7 x 105 to 2.5 x 105 cells per kg per individual based on body weight (paragraph [0070]), which more closely overlaps with the range of 1.6 to 2.5 x 105 cells per individual based on body weight, as in claim 8.
A person of ordinary skill in the arts would be motivated to modify the method of Dezawa, and administer of 1.6 to 2.5 x 105 cells per individual based on body, because Soler teaches that cells of a similar type to SSEA positive cells are effective and safe for treating osteochondral defects at that concentration. Furthermore, because Yoshida teaches that SSEA positive cells also within that range (and with a range that overlaps with Soler) can be administered to damaged tissues, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Dezawa, Soler, and Yoshida render the invention unpatentable as claimed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-8 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-7 of U.S. Patent US 10,293,003 B2.
Although the conflicting claims of patent US 10,293,003 B2 are not identical to the currently prosecuted claims 1-8, they are not patently distinct from each other because said claims of both inventions are drawn to cell preparations containing pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue or cultured mesenchymal cells.
In regards to claims 1-8, while the method claims of the patent do not explicitly teach that the method can be used for treating or repairing osteochondral damage, accumulate at sites of osteochondral repair, or have the ability to differentiate into chondrocytes. However, since the cell preparation is the same cells, and are suitable for therapeutic uses, baring evidence to the contrary, it is deemed that the same cells have the same properties. 
	According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.

Claims 1-8 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-7 of U.S. Patent US 9,844,570 B2.
Although the conflicting claims of patent US 9,844,570 B2 are not identical to the currently prosecuted claims 1-8, they are not patently distinct from each other because said claims of both inventions are drawn to cell preparations containing pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue or cultured mesenchymal cells.
In regards to claims 1-8, while the method claims of the patent do not explicitly teach that the method can be used for treating or repairing osteochondral damage, accumulate at sites of osteochondral repair, or have the ability to differentiate into chondrocytes. However, since the cell preparation is the same cells, and are suitable for therapeutic uses, baring evidence to the contrary, it is deemed that the same cells have the same properties. 
	According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.

Claims 1-8 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 of U.S. Patent US 9,550,975 B2.
Although the conflicting claims of patent US 9,55,0975 B2 are not identical to the currently prosecuted claims 1-8, they are not patently distinct from each other because said claims of both inventions are drawn to cell preparations containing pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue or cultured mesenchymal cells.
In regards to claims 1-8, while the method claims of the patent do not explicitly teach that the method can be used for treating or repairing osteochondral damage, accumulate at sites of osteochondral repair, or have the ability to differentiate into chondrocytes. However, since the cell preparation is the same cells, and are suitable for therapeutic uses, baring evidence to the contrary, it is deemed that the same cells have the same properties. 
	According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.

Claims 1-8 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-7 of U.S. Patent US 10,639,335 B2.
Although the conflicting claims of patent US 10,639,335 B2 are not identical to the currently prosecuted claims 1-8, they are not patently distinct from each other because said claims of both inventions are drawn to cell preparations containing pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue or cultured mesenchymal cells.
In regards to claims 1-8, while the method claims of the patent do not explicitly teach that the method can be used for treating or repairing osteochondral damage, accumulate at sites of osteochondral repair, or have the ability to differentiate into chondrocytes. However, since the cell preparation is the same cells, and are suitable for therapeutic uses, baring evidence to the contrary, it is deemed that the same cells have the same properties. 
	According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.

Claims 1-8 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-7 of U.S. Patent US 10,376,544 B2.
Although the conflicting claims of patent US 10,376,544 B2 are not identical to the currently prosecuted claims 1-8, they are not patently distinct from each other because said claims of both inventions are drawn to cell preparations containing pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue or cultured mesenchymal cells.
In regards to claims 1-8, while the method claims of the patent do not explicitly teach that the method can be used for treating or repairing osteochondral damage, accumulate at sites of osteochondral repair, or have the ability to differentiate into chondrocytes. However, since the cell preparation is the same cells, and are suitable for therapeutic uses, baring evidence to the contrary, it is deemed that the same cells have the same properties. 
	According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.

Claims 1-8 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-13 of U.S. Patent US 10,993,966 B2.
Although the conflicting claims of patent US 10,993,966 B2 are not identical to the currently prosecuted claims 1-8, they are not patently distinct from each other because said claims of both inventions are drawn to cell preparations containing pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue or cultured mesenchymal cells.
In regards to claims 1-8, while the method claims of the patent do not explicitly teach that the method can be used for treating or repairing osteochondral damage, accumulate at sites of osteochondral repair, or have the ability to differentiate into chondrocytes. However, since the cell preparation is the same cells, and are suitable for therapeutic uses, baring evidence to the contrary, it is deemed that the same cells have the same properties. 
	According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.

Claims 1-8 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent US 11,000,552 B2.
Although the conflicting claims of patent US 11,000,552 B2 are not identical to the currently prosecuted claims 1-8, they are not patently distinct from each other because said claims of both inventions are drawn to cell preparations containing pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue or cultured mesenchymal cells.
In regards to claims 1-8, while the method claims of the patent do not explicitly teach that the method can be used for treating or repairing osteochondral damage, accumulate at sites of osteochondral repair, or have the ability to differentiate into chondrocytes. However, since the cell preparation is the same cells, and are suitable for therapeutic uses, baring evidence to the contrary, it is deemed that the same cells have the same properties. 
	According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11-16, and 18-19 of application 16/624,653.
Although the conflicting claims of 16/624,653 are not identical to the currently prosecuted claims 1-8, they are not patently distinct from each other because said claims of both inventions are drawn to cell preparations containing pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue or cultured mesenchymal cells.
In regards to claims 1-8, while the method claims of the patent do not explicitly teach that the method can be used for treating or repairing osteochondral damage, accumulate at sites of osteochondral repair, or have the ability to differentiate into chondrocytes. However, since the cell preparation is the same cells, and are suitable for therapeutic uses, baring evidence to the contrary, it is deemed that the same cells have the same properties. 
	According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, and 10-11 of US application 16,301,689 A1.
Although the conflicting claims of US 16,301,689 A1 are not identical to the currently prosecuted claims 1-8, they are not patently distinct from each other because said claims of both inventions are drawn to cell preparations containing pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue or cultured mesenchymal cells.
In regards to claims 1-8, while the method claims of the patent do not explicitly teach that the method can be used for treating or repairing osteochondral damage, accumulate at sites of osteochondral repair, or have the ability to differentiate into chondrocytes. However, since the cell preparation is the same cells, and are suitable for therapeutic uses, baring evidence to the contrary, it is deemed that the same cells have the same properties. 
	According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.


Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, and 10-11, of application 16/322,781.
Although the conflicting claims of 16/322,781 are not identical to the currently prosecuted claims 1-8, they are not patently distinct from each other because said claims of both inventions are drawn to cell preparations containing pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue or cultured mesenchymal cells.
In regards to claims 1-8, while the method claims of the patent do not explicitly teach that the method can be used for treating or repairing osteochondral damage, accumulate at sites of osteochondral repair, or have the ability to differentiate into chondrocytes. However, since the cell preparation is the same cells, and are suitable for therapeutic uses, baring evidence to the contrary, it is deemed that the same cells have the same properties. 
	According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.

Claim 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-6 of application 16/322,725.
Although the conflicting claims of 16/322,725 are not identical to the currently prosecuted claims 1-8, they are not patently distinct from each other because said claims of both inventions are drawn to cell preparations containing pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue or cultured mesenchymal cells.
In regards to claims 1-8, while the method claims of the patent do not explicitly teach that the method can be used for treating or repairing osteochondral damage, accumulate at sites of osteochondral repair, or have the ability to differentiate into chondrocytes. However, since the cell preparation is the same cells, and are suitable for therapeutic uses, baring evidence to the contrary, it is deemed that the same cells have the same properties. 
	According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.

Claims 1-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7 of application 16/322,746.
Although the conflicting claims of 16/322,746 are not identical to the currently prosecuted claims 1-8, they are not patently distinct from each other because said claims of both inventions are drawn to cell preparations containing pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue or cultured mesenchymal cells.
In regards to claims 1-8, while the method claims of the patent do not explicitly teach that the method can be used for treating or repairing osteochondral damage, accumulate at sites of osteochondral repair, or have the ability to differentiate into chondrocytes. However, since the cell preparation is the same cells, and are suitable for therapeutic uses, baring evidence to the contrary, it is deemed that the same cells have the same properties. 
	According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        

/LAURA SCHUBERG/Primary Examiner, Art Unit 1632